DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Priority
Examiner notes that denial of priority was explained in the previous Office Actions. The denial is repeated herein for purposes of clarity of the record. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/516,016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 2 - 3 recite features directed towards an enclosure that attaches to and at least partially encloses the housing of the wearable device. The prior-filed application does not disclose an enclosure that attaches to and at least partially encloses the housing of the wearable device
Accordingly, claims 2 - 3 are not entitled to the benefit of the prior-filed application. Claims 2 - 3 are instead entitled to the benefit only of the filing date of the non-provisional application, and are therefore afforded an effective filing date of 6/6/2018. Claims 1 and 4 - 6 are afforded an effective filing date of 6/6/2017, which is the filing date of the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by a “hydrodynamic, elastomeric barrier” in line 5. Those of ordinary skill in the art understand the word “hydrodynamic”1 to mean ‘pertaining to forces in or motions of liquids’ or to relate to the word “hydrodynamics,”2 which is defined as “a branch of physics that deals with the motion of fluids and the forces acting on solid bodies immersed in fluids and in motion relative to them.” Those of ordinary skill in the art would not understand the word “hydrodynamic” to be an adjective that clearly defines the metes and bounds of any specific properties of a material, such as an “elastomeric barrier” as recited. Those of ordinary skill in the art would not understand what features or properties that the claim attempts to require of the recited “elastomeric barrier” by describing the barrier as “hydrodynamic.” For the purposes of examination, any barrier that is elastomeric will be interpreted as meeting the limitation requiring that the barrier is “hydrodynamic,” at least because elastomeric materials are subject to the rules of hydrodynamics. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gassoway et al. (US 2015/0342529, of record, hereinafter “Gassoway”) in view of Magniez et al. (US 2015/0272458, of record, hereinafter “Magniez”).
	Regarding claim 1, Gassoway shows an apparatus (figs. 1A - 3) comprising:
 	a barrier (elevated rim, [0006]; ambient light-blocking rim structure of pillow contact sensor 56, [0040] and figs. 1A - 3) sized and formed to circumscribe a photoplethysmogram (PPG) sensor ([0005] - [0007]; optical pulse-rate sensor 60, [0023] and figs. 1A - 3) on an underside (see figs. 1A- 3. The side of device 10 that faces the user’s skin when device 10 is in use is interpreted as the “underside”) of a housing (housing 124, [0037] and fig. 2) of a wearable device (wearable electronic device 10, figs. 1A - 3), the barrier being configured to inhibit ambient light from around the wearable device from (“elevated rim to seal the optical pulse-rate sensor from ambient light noise,” [0006]; “ambient light-blocking rim structure” of pillow contact sensor 56, [0040] and figs. 1A - 3). The barrier is at least physically capable of being used to maintain a position of the housing on a human's skin to fix the PPG sensor at a location on the human's skin to sense the function of the human organ at the location on the human's skin, at least because the barrier functions to seal the PPG sensor from ambient light noise ([0006]; [0040]). 
	The apparatus is interpreted as being for the intended function of improving volumetric measurement of a function of a human organ at the location, as recited in the preamble of claim 1, at least because the barrier functions to seal the PPG sensor from ambient light noise ([0006]; [0040]).
	Gassoway does not discuss whether or not the barrier is elastomeric. 
	Magniez discloses a heart rate monitor and strap. Magniez teaches a barrier that is elastomeric (compressible edge portion 10a or 10b, made of a thermoplastic silicone vulcanizate3, [0055] and figs. 1A - 1B).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gassoway’s invention to have the barrier be elastomeric, as taught by Magniez, in order to use an appropriate material to facilitate sealing the wearable device against the user's skin and holding the strap in ([0055]). Applicant is respectfully reminded that the selection of a known material based on its suitability for its intended use is considered to be prima facie obvious. See MPEP 2144.07.
	The combined invention of Gassoway and Magniez is interpreted as meeting the limitation of claim 1 requiring that the barrier is “hydrodynamic,” as best understood in light of the clarity deficiency associated with this limitation, for reasons discussed in the indefiniteness rejections above. 
	Regarding claim 2, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. Gassoway further shows an enclosure that attaches to and at least partially encloses the housing (frame 320, [0042] and fig. 3). 
	Regarding claim 3, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. Gassoway further shows a band (band 12, [0008] and figs. 1A - 1B) configured to attach to the human's skin to position the PPG sensor at the location on the human's skin.
	Regarding claim 4, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. Gassoway further shows that the barrier is opaque so as to keep external light from reaching the PPG sensor, as the barrier is light-blocking (elevated rim to seal the optical pulse-rate sensor from ambient light noise, [0006]; ambient light-blocking rim structure of pillow contact sensor 56, [0040] and figs. 1A - 3). 
	Regarding claim 6, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. Gassoway further shows a wrist band (band 12, [0008] and figs. 1A - 1B) that is configured to be coupled with the housing for securing the housing to the human's skin.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gassoway and Magniez as applied to claim 1 above, and further in view of Masuda (US 2017/0086739).
	Regarding claim 5, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. 
	Gassoway is silent as to whether or not the barrier is configured to form a waterproof seal between the underside of the housing and the human's skin when applied at the location on the human’s skin.
	Masuda discloses a measuring apparatus for measuring biological information. Masuda teaches a barrier (protrusion 130, [0048] and fig. 4) that has excellent water resistance ([0048]) and is designed to grip the subject's skin without slipping thereon so as to be able to appropriately stretch the subject's skin ([0061]). The barrier is therefore at least physically capable of forming a waterproof seal between an underside of a housing and a human's skin when applied at the location on the human’s skin, depending on the size of the user’s wrist and how tightly the device is pressed to the user’s skin. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of . 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on the bottom of page 5, with respect to the art rejection of claim 1, that the features and limitations of the elastomeric barrier are neither taught nor suggested by any combination of Gassoway and Magniez. 
Examiner respectfully disagrees. The prior art that has been applied to claim 1 meets the claim for reasons set forth in the art rejections above. For example, the barrier of Gassoway is sized and formed to circumscribe a photoplethysmogram (PPG) sensor ([0005] - [0007]; optical pulse-rate sensor 60, [0023] and figs. 1A - 3) on an underside (see figs. 1A- 3. The side of device 10 that faces the user’s skin when device 10 is in use is interpreted as the “underside”) of a housing (housing 124, [0037] and fig. 2) of a wearable device (wearable electronic device 10, figs. 1A - 3), the barrier being configured to inhibit ambient light from around the wearable device from reaching the PPG sensor (“elevated rim to seal the optical pulse-rate sensor from ambient light noise,” [0006]; “ambient light-blocking rim structure” of pillow contact sensor 56, [0040] and figs. 1A - 3). The barrier is at least physically capable of being used to maintain a position of the housing on a human's skin to fix the PPG sensor at a location on the human's skin to sense the function of the human organ at the location on the human's skin, at least because the barrier functions to seal the PPG sensor from ambient light noise ([0006]; [0040]). 
Further, as proposed in the rejection of claim 1, the barrier is modified to be elastomeric, as taught by Magniez (Magniez: compressible edge portion 10a or 10b, made of a thermoplastic silicone vulcanizate4, [0055] and figs. 1A - 1B), in order to use an appropriate material to facilitate sealing the wearable device against the user's skin and holding the strap in place with any device mounted to the strap being held firmly in a stationary position, as discussed by Magniez ([0055]).
It is not clear to the examiner exactly what applicant believes to be the deficiency of the applied art and why applicant believes the claims do not read on the applied art. To the extent that applicant intends to argue that the barrier of Gassoway, as modified by Masuda, is not “hydrodynamic,” as amended, applicant’s attention is directed to the indefiniteness rejection associated with this limitation. The combined invention of Gassoway and Magniez is interpreted as meeting the limitation of claim 1 requiring that the elastomeric barrier is “hydrodynamic,” as best understood in light of the clarity deficiency associated with this limitation, for reasons discussed in the indefiniteness rejections above.

Conclusion
Kaplan (US 2005/0288590) discloses sensor protection. Kaplan teaches covering layers that include “one or more materials that may have desired hydrodynamic surface properties such as but not limited to the resistance (or friction coefficient) to flow of a fluid or liquid in contact with the surface of the coating layer” ([0272]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/hydrodynamic: hydrodynamic definition: 1. pertaining to forces in or motions of liquids. 2. of or relating to hydrodynamics
        2 https://www.merriam-webster.com/dictionary/hydrodynamics: hydrodynamics definition: a branch of physics that deals with the motion of fluids and the forces acting on solid bodies immersed in fluids and in motion relative to them
        
        3 Examiner notes that the thermoplastic vulcanizates (TPV) are elastomers, as is understood in the materials arts. See for example the description of TPVs at http://polymerdatabase.com/Polymer%20Brands/TPV.html, which states that “Thermoplastic vulcanizates (TPVs), also called vulcanized TPEs, are a special class of low-cost, high-volume elastomers that combine the advantages of thermoplastics with those of rubbers.”
        4 Examiner notes that the thermoplastic vulcanizates (TPV) are elastomers, as is understood in the materials arts. See for example the description of TPVs at http://polymerdatabase.com/Polymer%20Brands/TPV.html, which states that “Thermoplastic vulcanizates (TPVs), also called vulcanized TPEs, are a special class of low-cost, high-volume elastomers that combine the advantages of thermoplastics with those of rubbers.”